DETAILED ACTION

Response to Arguments
Applicant’s Arguments: Morris, Dingli, and Nadler fail to teach or suggest "continuously monitoring the video feed for hazards" and "transmitting a command to a forecourt controller in response to predicting the presence of the hazard within the forecourt of the fueling station, the forecourt controller being configured to manage operation of the fueling station, the command causing the forecourt controller to deactivate at least a portion of the fueling station, and the command identifies the at least the portion of the fueling station to be deactivated," as recited in each of independent claims 1, 11, and 20. The references are silent as to such features.
Examiner’s Response: As disclosed in the rejection of claim 1, Nadler in ¶59 discloses continuously monitoring an area, and in ¶84 he discloses taking action based on detecting a dangerous condition.
An additional reference of Harrell (US Pub. No. 2081/0053168 A9) has been added to disclose the other newly added limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1) and in further view of Harrell (US Pub. No. 2018/0053168 A9).
Regarding claim 1, Morris discloses, a method comprising: receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the camera being oriented toward and including a field of view of a forecourt of a fueling station; (See Morris ¶114, “The images acquired by the fuel dispenser of the customer and/or the customer's vehicle can be still images or video images.” Further see Morris ¶119, “The image processor(s) 215 can receive an image from the image sensor 110, for example, when the fuel dispenser 105 detects that a customer is proximate to the fuel dispenser 105 and/or is in the field of view of the image sensor 110.  The image can be of the customer (e.g., can contain a visual representation of the customer) and/or the customer's vehicle.” The camera is constantly checking if a face of a person is present.)
monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; (See Morris ¶123, “The safety classifier 350 can classify (or determine) behavior of the customer that relates to safety and is based on an extracted feature.  For example, the safety classifier 350 can determine whether the customer is smoking, whether the customer is grounded prior to dispensing fuel, whether the vehicle engine is running during fueling, and whether the customer is about to "drive-off" (which can include leaving the fuel retailer without paying for fuel).  Other determinations can include environmental, mechanical, electrical, and/or logical instruction conditions, such as, for example, temperature, pressure, humidity, fuel leaks, open panels, dispenser intrusion, power irregularities, watchdog timer expiration, and software exceptions.” All this monitoring takes places continuously over a period of time, during which videos frames are continuously received.)
and transmitting a command in response to predicting the presence of the hazard within the forecourt of the fueling station. (See Morris ¶123, “Generating the alarm 355 can include causing a corrective action to be performed, for example, restarting the fuel dispenser 105 (e.g., in the event that a mechanical, electrical, and/or logical problem with the dispenser 105 is detected by the safety classifier 350), shutting down the fuel dispenser 105.”)
Morris discloses using a classifier and while most classifiers are considered to be models that predict an output this is not explicitly disclosed. 
However Dingli discloses,  predictive model that predicts a presence of a hazard (See the recited portions of Dingli in the rejection of claim 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classification predictive hazard model as suggested by Dingli to Morris’ hazard detection method using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect hazard that occur based on a previous history of hazards that have also occurred.
	Morris and Dingli disclose the above limitations, and while they likely disclose the following limitations they do not do so in a clear manner.
However Nadler discloses, receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, (See Nadler ¶59, “According to an embodiment, the plurality of sensors 104 comprise one or more cameras that are configured to capture video feed of the surveillance area. Notably, the one or more cameras are arranged in a surveillance area at all required locations and at mutually different angles, to capture a full 360° view of the surveillance area, and thereby capture a continuous and uninterrupted video feed of the surveillance area.”
Further see Nadler ¶98, “At a step 502, data is acquired from a plurality of sensors. At a step 504, the acquired data is analyzed to determine at least one object of interest in the surveillance area.”)
continuously monitor the video feed for hazards (See Nadler ¶84, “Furthermore, the server arrangement 102 is configured to determine at least one action to be taken in the surveillance area based on the estimated state of the at least one object of interest matching with at least one of the trigger conditions from the defined set of trigger conditions in the comparison. The “at least one action” can comprise a remedial action to be taken to rectify a troublesome situation (such as an unpleasant or dangerous situation) arising within the surveillance area.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous monitoring with a video camera as suggested by Nadler to Morris and Dingli’s hazard prediction using videos using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order for the area to be monitored for hazards such as leaks or fires that can occur at any time during the day/night even when cars or people are not present.
Morris, Dingli, and Nadler disclose the above limitations but they fail to disclose the following limitations. 
However Harrell discloses, and transmitting a command to a forecourt controller in response to predicting the presence of the hazard within the forecourt of the fueling station, (See Harrell ¶161, “A diagnostics manager may include the ability to issue diagnostic operation commands and/or interrogation commands to one or more fuel dispenser components. The diagnostics manager may, for example, be a software component that resides on the dispenser and/or on a remote fueling facility computer (e.g., a facility controller or a gateway).” 
¶162, “Although FIG. 14 illustrates one example of a process for fuel dispenser management in which the fuel dispenser provides diagnostic services, other processes for fuel dispenser management in which the fuel dispenser provides diagnostic services may include fewer, additional, and/or a different arrangement of operations. … As another example, more than one response may be implemented in response to a condition. For instance, if the fuel dispenser detects an internal fuel leak, the fuel dispenser may shut itself down and notify other fuel dispensers that it is shutting down, or if a fuel dispenser detects a leak in a trunk line, the fuel dispenser may shut itself down and notify other fuel dispensers that they also should shut down.”
 ¶134, “Diagnostic sensors 1262 may also be used in a coordinated manner. For example, if a fuel dispenser detects a problem with itself or its environment, it may contact other fuel dispensers to determine if they are detecting similar problems. If, for instance, only the initiating fuel dispenser is experiencing a problem, it may take appropriate measures to alleviate the problem (e.g., restarting, redistributing one or more of its operations, or shutting down). If all the fuel dispensers are experiencing the same problem, however, they may all need to reset and/or shut down.”)
the forecourt controller being configured to manage operation of the fueling station, (See Harrel ¶117, “Via network hub 1052, facility controller 1070 may send messages related to coordinated operation to one or more of fuel dispensers 1022. The messages may include program instructions or information such as control signals or data.”) 
the command causing the forecourt controller to deactivate at least a portion of the fueling station, and the command identifies the at least the portion of the fueling station to be deactivated. (See Harrell ¶158, “The diagnostic services illustrated by process 1400 possess several features. For example, by being able to shut down only one fuel dispenser, a fueling facility may be able to continue operating when a problem that is localized to one fuel dispenser is detected.” 
¶106, “Examples of operations that the coordinating fuel dispensers 1022 may perform include: capturing image data from different vantage points using image capture equipment controlled by the fuel dispensers, such as when a possible drive-off (without payment) situation is detected or a fuel leak is detected; providing user interface functionality for malfunctioning fuel dispensers; activating a shut-down state in which fuel dispensing is suspended, such as when a possible fuel leak or spill is detected; … Coordinated operations may be used to provide any of a number of services for a fuel dispenser as an individual entity or for two or more fuel dispensers as a group.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diagnostic manager on remote facility controller for coordinating shut down of one or multiple fueling dispensers as suggested by Harrel to Morris, Dingli, and Nadler’s shut down of a fuel dispenser when hazards are detected using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is disclosed by Harrel in ¶158, “The diagnostic services illustrated by process 1400 possess several features. For example, by being able to shut down only one fuel dispenser, a fueling facility may be able to continue operating when a problem that is localized to one fuel dispenser is detected.”

Regarding claim 2, Morris, Dingli, and Nadler disclose,  the method of claim 1, further comprising: comparing an object present within the forecourt of the fueling station to at least one model object, the model object associated with the hazard; (See Dingli 8:63-9:5, “In some embodiments, the reference data may comprise historical data, may which refer to, as an example, an image, or one or more specific features of the image.  The historical data may have been captured at a specific location, for example, taken at a same location as the sensor data.  Historical data may be information already verified to be accurate.  Historical data may be images from other sensors and/or onboard 3D map data.” This reference data is considered  to be the model object)
determining a similarity measure for the object, the similarity measure indicative of a degree to which the object matches the model object; (See Dingli 10:51-58, “For example, of the features of the obtained sensor data that matches the one or more features of the reference data, the determining engine 218 may select one, some, or all of the aforementioned matching features, and determine how closely each of the selected feature(s) matches between the obtained sensor data and the reference data (e.g. a degree of similarity between each of the features).”
and transmitting an indication in response to the similarity measure exceeding a predetermined threshold. (See Morris 11:4-11, “For example, if one, some, or all of the features of the reference data exhibits a similarity with the obtained sensor data of greater than a threshold (e.g., if a degree of similarity exceeds a threshold, between one or more features of the sensor data and corresponding features of the reference data), the determining engine 218 may determine that no condition or hazard exists. In some embodiments, if the similarity is less than a second threshold, the determining engine 218 may determine that a condition or hazard exists.”
See Morris 12:4-8, “The communicating engine 220 may, in some embodiments, send data from the detecting engine 216 and the determining engine 218 via a high-speed data link, to a remote operation center, a vehicle fleet operator, police, or an owner of the vehicle 202, for review.”)

Regarding claim 3, Morris, Dingli, and Nadler disclose,  the method of claim 1, further comprising: generating a notification indicative of the hazard presence based on the command; and providing the notification to an end user device. (See Morris ¶123, “Based on the determination of the safety classifier 350, an alarm 355 can be generated.  The alarm 355 can include a warning (e.g., signal, audio, light, and the like) to an attendant at a site of the dispenser 105, an audible sound emanating from the dispenser 105, a warning on the display 210 of the dispenser.”)

Regarding claim 4, Morris, Dingli, and Nadler disclose,  the method of claim 3, wherein the end user device is an interactive display of the forecourt controller, and the notification comprises a prompt configured to be presented on the display.  (See Morris ¶123, “a warning on the display 210 of the dispenser 105 indicating that fuel cannot be dispensed until the detected problem is corrected, and the like.”)

Regarding claim 7, Morris, Dingli, and Nadler disclose,  the method of claim 1, further comprising transmitting an alarm command to an alarm system having at least one speaker oriented toward the forecourt, the alarm command causing an audio message to be provided via the at least one speaker, the audio message indicative of the hazard presence.  (See Morris ¶123, “Based on the determination of the safety classifier 350, an alarm 355 can be generated.  The alarm 355 can include a warning (e.g., signal, audio, light, and the like) to an attendant at a site of the dispenser 105, an audible sound emanating from the dispenser 105.”)

Regarding claim 10, Morris, Dingli, and Nadler disclose,  the method of claim 1, wherein the receiving, the determining, and the generating is performed by at least one data processor forming part of at least one computing system.  (See Morris ¶53, “Similarly, computer systems are also provided that may include one or more data processors and memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”)

Regarding claim 11, Morris, Dingli, and Nadler disclose,  a system comprising: at least one data processor; and memory storing instructions configured to cause the at least one data processor to perform operations comprising: (See Morris ¶53, “Similarly, computer systems are also provided that may include one or more data processors and memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”)
receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the images being oriented toward and including a field of view of a forecourt of a fueling station; continuously monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; and transmitting a command to a forecourt controller in response to predicting the presence of the hazard within the forecourt of the fueling station, the forecourt controller being configured to manage operation of the fueling station, the command causing the forecourt controller to deactivate at least a portion of the fueling station, and the command identifies the at least the portion of the fueling station to be deactivated. (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Morris, Dingli, and Nadler disclose,  the system of claim 11, wherein the operations further comprise: comparing an object present within the forecourt of the fueling station to at least one model object, the model object associated with the hazard; determining a similarity measure for the object, the similarity measure indicative of a degree to which the object matches the model object; and transmitting an indication in response to the similarity measure exceeding a predetermined threshold.   (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Morris, Dingli, and Nadler disclose,  the system of claim 11, wherein the operations further comprise: generating a notification indicative of the hazard presence based on the provided command; and providing the notification to an end user device.   (See the rejection of claim 3 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Morris, Dingli, and Nadler disclose,  the system of claim 13, wherein the end user device is an interactive display of the forecourt controller, and the notification comprises a prompt configured to be presented on the display.   (See the rejection of claim 4 as it is equally applicable for claim 14 as well.)

Regarding claim 17, Morris, Dingli, and Nadler disclose,  the system of claim 11, wherein the operations further comprise transmitting an alarm command to an alarm system having at least one speaker oriented toward the forecourt, the alarm command causing an audio message to be provided via the at least one speaker, the audio message indicative of the hazard presence.   (See the rejection of claim 7 as it is equally applicable for claim 17 as well.)

Regarding claim 20, Morris, Dingli, and Nadler disclose,  a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing system, cause the at least one data processor to implement operations comprising:
(See Morris ¶216, “These various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor.” Further see Morris ¶217, “The machine-readable medium can store such machine instructions non-transitorily, such as for example as would a non-transient solid-state memory or a magnetic hard drive or any equivalent storage medium.”)
receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the camera being oriented toward and including a field of view of a forecourt of a fueling station; monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; and transmitting a command to a forecourt controller in response to predicting the presence of the hazard within the forecourt of the fueling station, the forecourt controller being configured to manage operation of the fueling station, the command causing the forecourt controller to deactivate at least a portion of the fueling station, and the command identifies the at least the portion of the fueling station to be deactivated. (See the rejection of claim 1 as it is equally applicable for claim 20 as well.)

Regarding claim 21, Morris, Dingli, Nadler, and Harrell disclose, the method of claim 1, further comprising, prior to transmitting the command, determining the at least the portion of the fueling station to be deactivated based on which one or more portions of the fueling stations are or could be impacted by the presence of the hazard.  (See Harrell ¶158, “The diagnostic services illustrated by process 1400 possess several features. For example, by being able to shut down only one fuel dispenser, a fueling facility may be able to continue operating when a problem that is localized to one fuel dispenser is detected.” 
¶106, “Examples of operations that the coordinating fuel dispensers 1022 may perform include: capturing image data from different vantage points using image capture equipment controlled by the fuel dispensers, such as when a possible drive-off (without payment) situation is detected or a fuel leak is detected; providing user interface functionality for malfunctioning fuel dispensers; activating a shut-down state in which fuel dispensing is suspended, such as when a possible fuel leak or spill is detected; … Coordinated operations may be used to provide any of a number of services for a fuel dispenser as an individual entity or for two or more fuel dispensers as a group.”
 ¶134, “Diagnostic sensors 1262 may also be used in a coordinated manner. For example, if a fuel dispenser detects a problem with itself or its environment, it may contact other fuel dispensers to determine if they are detecting similar problems. If, for instance, only the initiating fuel dispenser is experiencing a problem, it may take appropriate measures to alleviate the problem (e.g., restarting, redistributing one or more of its operations, or shutting down). If all the fuel dispensers are experiencing the same problem, however, they may all need to reset and/or shut down.”)

Regarding claim 22, Morris, Dingli, Nadler, and Harrell disclose, the method of claim 1, wherein a server performs the receiving and the monitoring, and the command is transmitted from the server to the forecourt controller. (See Harrell ¶116, “Network hub 1052 is also configured to distribute messages from a facility controller 1070. Facility controller 1070 may include a computing system, such as a client connected to a remote server (not shown) through a communication link 1080 coupled to a communication network 1090 that is external to the retail fueling facility 1010.”)

Regarding claim 23, Morris, Dingli, Nadler, and Harrell disclose, the system of claim 11, wherein the operations further comprise, prior to transmitting the command, determining the at least the portion of the fueling station to be deactivated based on which one or more portions of the fueling stations are or could be impacted by the presence of the hazard. (See the rejection of claim 20 as it is equally applicable for claim 23 as well.)

Regarding claim 24, Morris, Dingli, Nadler, and Harrell disclose, the system of claim 11, wherein a server includes the at least one data processor and the memory, (See Harrel ¶125, “Controller 1210 includes a processor 1212, such as a microprocessor, microcontroller, programmable logic device, or other appropriate device for manipulating information in a logical manner. Processor 1212 is coupled to a bus 1226 that enables processor 1212 to exchange information with peripheral or support devices, including an NVM (non-volatile memory) 1214, a RAM (random access memory).”)
and the command is transmitted from the server to the forecourt controller. (See Harrell ¶116, “Network hub 1052 is also configured to distribute messages from a facility controller 1070. Facility controller 1070 may include a computing system, such as a client connected to a remote server (not shown) through a communication link 1080 coupled to a communication network 1090 that is external to the retail fueling facility 1010.”)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1) in view of Bruck et al. (US Pub. No. 2018/0308347 A1) and in further view of Harrell (US Pub. No. 2018/0053168 A9).
Regarding claim 5, Morris, Dingli, Nadler, and Harrell disclose, the method of claim 3, but they fail to disclose the following limitations.
However Bruck discloses, wherein the end user device is a mobile device in operable communication with the forecourt controller, the mobile device including an interactive display, and the notification comprises a prompt configured to be presented on the display. (See Bruck ¶86, “FIG. 12 is a flowchart of a further embodiment of a process 1200 for displaying hazard events in a user interface on a mobile device remote from the hazard detector.  At block 1202, a hazard event that is generated by the hazard detector is received.  In one embodiment, the hazard event is received by an application such as a mobile application or web application.  At block 1204, the status of the hazard detector is displayed including a link for a history of the hazard detector.  In other embodiments, the link can be for a history of all hazard detectors associated with the same account.  The link can be a button or hyperlink that can be selected or pressed by a user in a user interface.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mobile device to receive a hazard notification as suggested by Bruck to Morris, Dingli, Nadler, and Harrell’s notification of an attendant using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order that an attendant can easily receive a notification from anywhere they are located while they are near the mobile device.

Regarding claim 15, Morris, Dingli, Nadler, Harrell, and Bruck disclose, the system of claim 13, wherein the end user device is a mobile device in operable communication with the forecourt controller, the mobile device including an interactive display, and the notification comprises a prompt configured to be presented on the display.   (See the rejection of claim 5 as it is equally applicable for claim 15 as well.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 and in further view of Biehl (US Pub. No. 2006/0272832 A1) and in further view of Harrell (US Pub. No. 2018/0053168 A9).
Regarding claim 6, Morris, Dingli, Nadler, and Harrell disclose,  the method of claim 1, further comprising transmitting a fire suppression command to a fire suppression system which causes the fire suppression system to activate at least one sprinkler to dispense a fire extinguishing agent, (See Biehl ¶29, “One or more detectors 146, 148 and 150 may be connected to the control unit 124 by way of one or more wires 152.  The detectors 146-150 detect a condition that needs to be suppressed, such as a fire, excess smoke, or heat beyond an acceptable limit, and report the condition to the control unit 124.  Other methods of detection may be used. [When the detectors 146-150 detect a condition or the manual activation switch 156 is activated, the control unit 124 opens the connection between the bottle 128 and the pipe 130, such as by energizing the actuator 168.  The fire suppression agent discharges into the pipe 130 at a minimum pressure.”)
the fire suppression system disposed in the forecourt. (Official Notice is taken that, It is well known in the art that fire suppression system sprayers are often located above fueling pumps at a gas station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fire suppression system that is activated when a fire hazard is detected as suggested by Biehl to Morris Dingli, Nadler, and Harrell’s hazard detection at a gas station, whereby the activated suppression system would be located at a gas station. This can be done using known engineering techniques, with a reasonable expectation of success, and the results would be predicable of automatically suppressed fire hazards near the gas pumps

Regarding claim 16, Morris, Dingli, Nadler, Harrell, and Biehl disclose, the system of claim 11, wherein operations further comprising transmitting a fire suppression command to a fire suppression system which causes the fire suppression system to activate at least one sprinkler to dispense a fire extinguishing agent, the fire suppression system disposed in the forecourt.   (See the rejection of claim 6 as it is equally applicable for claim 16 as well.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 in view of Cunha et al. (US Pub. No. 2021/0366096 A1) and in further view of Harrell (US Pub. No. 2018/0053168 A9).
Regarding claim 8, Morris, Dingli, Nadler, and Harrell disclose,  the method of claim 1, but they fail to disclose the following limitations. 
However Cunha discloses, wherein the automatic hazard detection includes deconstructing, with an edge detection algorithm of the at least one predictive model, an image of the video feed into at least one constituent part, (See Cunha ¶39, “Convolutional layers 220-240 may also be operable to extract features from the input dataset 210. It is generally understood that convolutional layers 220-240 may be operable to apply filtering operations (e.g., kernels) before passing on the result to another layer of the CNN 200. For instance, for a given dataset (e.g., color image), the convolution layers may execute filtering routines to perform operations such as image identification, edge detection of an image, and image sharpening.” Further see Cunha ¶41, “A fully connected layer 280 may also be operable to learn non-linear combinations for the high-level features in the output data received from the convolutional layers 220-240 and pooling layers 250-270.”)
and determining, with the at least one predictive model, a prediction of the presence of the hazard based on the at least one constituent part. (See Cunha ¶54, “It is therefore contemplated that for improved hazard detection a set of ensemble methods may be employed (i.e., multiple learning algorithms that may obtain better predictive performance than may be obtained from any one constituent learning algorithms alone). Various hazard detectors combined into a single prediction have been disclosed. The ensemble of instance segmentation and object detection algorithms may be used to overcome many of the potential challenges of hazard detection.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hazard prediction using edge detection as suggested by Cunha to Morris, Dingli, Nadler, and Harrell’s hazard prediction of unsafe conditions at a fuel station using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Cunha in ¶54 is in order to obtain “improved hazard detection” using “a set of ensemble methods.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 in view of Teran Matus et al. (US Pub. No. 2021/0279603 A1) and in further view of Harrell (US Pub. No. 2018/0053168 A9).
Regarding claim 10, Morris, Dingli, Nadler, and Harrell disclose,  the method of claim 1, but they fail to disclose the following limitations.
However Teran Matus discloses,  wherein the automatic hazard detection including deconstructing, with the at least one predictive model, an image of the video feed into at least one constituent part, (See Teran Matus ¶54, Further, in this example, a third data reduction model may include an object detection model trained or configured to detect particular objects, such as weapons, in image data or video data and to generate an identifier or a descriptor of the detected object. In some implementations, a fourth data reduction model may include face recognition model trained or configured to distinguish human faces in image data or video data and to generate a descriptor (e.g., a name and/or other data, such as a prior criminal history) of a detected person. Other examples of data reduction models 322 include vehicle recognition models that generate descriptors of detected vehicles (e.g., color, make, model, and/or year of a vehicle), license plate reader models that generate license plate numbers based on license plates detected in images or video.”)
determining, with the at least one predictive model, a word string that characterizes at least one constituent part, (See Teran Matus ¶53, “The data reduction models 322 include machine learning models that are trained to generate digest data based on the datasets 304. In this context, digest data refers to information that summarizes or represents at least a portion of one of the datasets 304. For example, digest data can include keywords derived from natural language text or audio data; descriptors or identifiers of features detected in image data, video data.”)
and determining, with the at least one predictive model, a prediction of the presence of the hazard based on the determined word string (See Teran Matus ¶58, “The event classification data indicates a type of event, a severity of the event, a confidence value, or a combination thereof. In some instances, the event classifiers 326 may be unable to assign event classification data with sufficient confidence (e.g., greater than a threshold value) to a particular cluster.”
Further see Teran Matus ¶46, “Event classifications 126 and structured data output by the models 122 may be input into evaluation models and algorithms that may correlate the data and findings to generate additional data to be evaluated by the algorithms 128. For example, multidimensional weights may be assigned to the events based on whether the events are deemed to be life-threatening, dangerous, criminal, the quantity and type of weapons detected, whether a shooting was detected, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hazard detection using digest data which includes keywords and descriptors as suggested by Teran Matus to Morris, Dingli, Nadler, and Harrell’s hazard prediction using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is as disclosed in Teran Matus ¶14, “Accomplishments in deep learning and improved computing capabilities enable some systems to go a step further. For example, in a particular aspect, a system can identify or predict very specific events based on multiple and distinct data sources that generate distinct types of data.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 in view of Farley et al. (US Pub. No. 2012/0119921 A1) and in further view of Harrell (US Pub. No. 2018/0053168 A9).
Regarding claim 18, Morris, Dingli, Nadler, and Harrell disclose, the system of claim 17, but they fail to disclose using a strobe lamp.
However Farley discloses, wherein the alarm system includes at least one strobe lamp oriented toward the forecourt, and the alarm command causes the strobe lamp to illuminate to thereby indicate the hazard presence.   (See the rejection of claim 8 as it is equally applicable for claim 18 as well.) (See Farley ¶14, “Emergency detection module 102 may have multiple methods of alerting about an emergency condition, such as, but not limited to, sirens, strobe lights, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the strobe light for hazard warnings as suggested by Farley to Morris, Dingli, Nadler, and Harrell’s use of a light to warn about hazards using known engineering techniques, with a reasonable expectation of success. The motivation for doing is because strobe lights are extremely bright and this will ensure that the light is easily seen by everyone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662